Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-10 pertains to Species I   for continuing prosecution with traverse in the communication with the Office on 01/04/2021 is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
The requirement is still deemed proper and is therefore made FINAL.
However, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Furthermore, Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4. 	Claims 1-3, 5, 8-10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Im US 2009/0072344) thereafter Im 344.
With regard to claim 1, Im 344 (the abstract, Fig 1a through 1g) discloses a fabrication method for an integrated circuit semiconductor device, the fabrication method comprising:
forming a low dielectric pattern on a substrate, the low dielectric pattern having a lower dielectric constant than the substrate ;( Fig 1g, low dielectric pattern 122, para [0013], the low dielectric pattern is formed by LOCOS Localization Oxidation of Silicon therefore inherently it is made of  silicon oxide and have a lower dielectric constant than the silicon substrate) 
forming a flow layer to bury the low dielectric pattern in the substrate ;( Shown in Fig 1g)
forming an epitaxial layer on the flow layer ;( Fig 1g, para [0012]) and
forming one or more transistors comprising the low dielectric pattern buried by the flow layer. (Fig 1g, para [0012])


    PNG
    media_image1.png
    376
    468
    media_image1.png
    Greyscale

IM 344 DISCLOSURE

With regard to claim 2, 3, 5, Im 344 (the abstract, Fig 1a through 1g) discloses a fabrication method for an integrated circuit semiconductor device
wherein the forming the low dielectric pattern comprises: forming a plurality of trenches apart from each other in the substrate; and forming the low dielectric material inside the trenches to form the low dielectric pattern(Shown in Fig 1B, Fig 1c)
Or, wherein the flow layer is formed by flowing a top portion of the substrate such that the low dielectric pattern is buried. (Shown in Fig 1d, Fig 1e)
Or, wherein the forming the low dielectric pattern comprises: forming a low dielectric material layer on the substrate; and forming the low dielectric pattern by patterning the low dielectric material layer. (Fig 1C)
With regard to claim 8, Im 344 (the abstract, Fig 1a through 1g) discloses a fabrication method for an integrated circuit semiconductor device, the fabrication method further comprising planarizing the flow layer (shown in Fig 1e) 
With regard to claim 9, 10, Im 344 (the abstract, Fig 1a through 1g) discloses a fabrication method for an integrated circuit semiconductor device, wherein the forming the one or more transistors comprises:
forming an active region by etching the substrate comprising the epitaxial layer and the flow layer;
forming a plurality of gate trenches apart from each other in the active region;
forming a gate insulating layers inside the gate trenches; and
forming a gate conductive layers on the gate insulating layers inside the gate trenches. (Shown in Fig 1g)
Or, wherein the low dielectric pattern is buried in the substrate comprising the flow layer between a first gate trench and a second gate trench, or buried in the substrate comprising the flow layer under the gate conductive layers (Shown in Fig 1g)

5. 	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shin et al. 
(US 2009/00224287) thereafter Shin 287 
With regard to claim 1, Shin 287 (Fig 4, Fig 5, Fig 6, the abstract) discloses a fabrication method for an integrated circuit semiconductor device, the fabrication method
comprising:
forming a low dielectric pattern on a substrate, the low dielectric pattern having a lower dielectric constant than the substrate ; ( Fig 5, low dielectric pattern 135, para [0012], para [0032] ,[0038].substrate is a silicon substrate and low dielectric pattern 135 is formed by oxidation of the substrate and silicon oxide have lower dielectric constant than silicon )
forming a flow layer to bury the low dielectric pattern in the substrate ;( Shown in Fig 6)
forming an epitaxial layer on the flow layer ( Fig 6, para [0039])
forming one or more transistors comprising the low dielectric pattern buried by the flow layer. (Shown in Fig 9 through Fig 14, para [0016})

                                    ALLOWABLE SUBJECT MATTER

6. 	 Claims 4 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 4 is considered allowable since the prior fails to teach or suggest the limitations:
--“wherein the flow layer is formed by melting, laser annealing, or gas annealing the top portion of the substrate. “--.
In combination with all other limitations /steps as recited in claim 4.
7. 	 Claims 6-7 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 6-7 are considered allowable since the prior fails to teach or suggest the limitations:
--“wherein the forming of the flow layer comprises:
forming a polysilicon layer to bury the low dielectric pattern on the substrate; and
forming the flow layer by flowing the polysilicon layer. “--.
In combination with all other limitations /steps as recited in claim 6.

8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                 /THINH T NGUYEN/                                                                 Primary Examiner, Art Unit 2897